Citation Nr: 1549435	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to left knee disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The appellant served in the U.S. Army National Guard and Reserve from November 1986 to November 1994.  During that period of time, he served an initial period of active duty for training (ACDUTRA) with the U.S. Army National Guard from May to August 1987.  In addition, relevant to the present claim, he served a period of ACDUTRA with the U.S. Army Reserve from July to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's request to reopen a previously denied claim for service connection for a left ankle disorder, and also denied service connection for a left knee disorder.  

A video conference hearing was held in November 2014, with the appellant sitting at the RO, and the undersigned Veteran's Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.  

Subsequently, the Board issued a decision in January 2015 reopening the appellant's previously denied claim for service connection for a left ankle disorder and remanding the merits of that claim, along with the claim for service connection for a left knee disorder, for additional development.  The Board again remanded the appeal in August 2015 due to due process concerns.  The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the appellant's claims without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 
FINDINGS OF FACT

1.  The evidence demonstrates that the appellant sustained an injury to the left knee from jumping off a truck in August 1991 during a period of active duty for training; however, the preponderance of the evidence is against finding that the appellant's current left knee disorder is related to that left knee injury.

2.  Even if the appellant sustained an injury to his left ankle when he injured his left knee while on active duty for training in August 1991, the competent, credible and probative evidence fails to demonstrate that the appellant has a current disability subject to service connection for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated during a period of active duty for training or inactive duty training.  38 U.S.C.A. §§ 101, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A left ankle disorder was not incurred in or aggravated during a period of active duty for training or inactive duty training.  38 U.S.C.A. §§ 101, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Standard notice letters issued in October 2009 and August 2010 satisfied the duty to notify provisions, including notifying the appellant of the definition of new and material evidence and the basis upon which the claim for service connection had been previously denied and of the information and evidence to substantiate the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the appellant nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the appellant's claims.

The appellant was afforded VA examinations in March 2015.  The medical opinion provided with this examination was deemed inadequate and an additional medical opinion was obtained in August 2015.  The reports of this examination and medical opinion, taken as a whole, reflects that the examiners reviewed the appellant's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).  Subsection (a) of 38 C.F.R. § 3.303 requires that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

Direct service connection for chronic diseases may also be established under the criteria set forth in § 3.303(b) which requires, in part, a showing of (1) a chronic disease in service; (2) no intercurrent cause(s) of the chronic disease; and (3) manifestations of the chronic disease are present at the time the claimant seeks to establish service connection for the chronic disease.  Id. at 1335-36.  "[T]here is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. 1336.

In addition, 38 C.F.R. § 3.303(b) provides that a showing of continuity of symptomatology after discharge can support a claim for disability compensation for a chronic disease "if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Id.  Proof of continuity of symptomatology establishes the nexus requirement between service and the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.  The term "chronic disease" as set forth in subsection (b) is properly interpreted as being only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a claimant's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, a claimant is competent to testify to any medical symptoms he may have suffered in service, "and his testimony can be rejected only if found to be mistaken or otherwise deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006); accord Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("While the lack of contemporaneous medical records may be a fact that the Board can consider and weight against a [claimant's] lay evidence," and while the Board "may . . . discount lay evidence when such discounting is appropriate," "the lack of such records does not, in and of itself, render lay evidence not credible.").  

Furthermore, the Board notes that the appellant does not claim that his current left knee and left ankle disorders were incurred or aggravated during a period of active duty, but rather were incurred during a period of active duty for training while serving with the Army National Guard.  The term "veteran" is defined as "a person who served in the active military, naval, or air service."  38 U.S.C. § 101(2); see 38 C.F.R. § 3.1(d).  "Active duty" generally means "full-time duty in the Armed Forces, other than active duty for training."  38 U.S.C. § 101(21)(A).  When a claim for service connection is based on a period of active duty for training, there must be evidence that the appellant became disabled, as a result of a disease or injury incurred or aggravated in the line of duty, during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran."  38 U.S.C. § 101(2), (24); see Acciola, supra.

In general, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination." 38 U.S.C. § 1111, see also 38 C.F.R. § 3.304(b).  However, status as a "veteran," as defined by 38 U.S.C. § 101(24), must be shown before the presumption of soundness is applicable.  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  In order to establish status as a veteran within the meaning of § 101(24), "the appellant must establish that he was 'disabled ... from a disease or injury incurred or aggravated in the line of duty.'"  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).

The Board notes that, to date, the appellant has not been awarded service connection for any disability, nor is service connection granted by this decision.  Hence, he is not considered a "veteran" for VA compensation purposes at this time.  He is, therefore, referred to as "appellant" in this decision.  

Left Knee Disorder 

The appellant contends that his current left knee disorder is related to an injury he received in the late 1980s during a period of annual training while he was in the National Guard.  The appellant has stated that this incident involved jumping off of a truck.  See February 20, 2008 Report of Contact; April 24, 2012 correspondence from the appellant to his representative.  At his November 2014 Board hearing, the appellant related having a twist injury to the left foot and ankle and bumping his left knee when he fell while attempting to attach a "quarter-ton" to the back of a truck (it is unclear whether he was getting into or out of the truck).  See November 17, 2014 Board hearing transcript, p. 3.  The appellant has stated that, since this injury, he has continued to have pain in his left knee.   

The appellant's service treatment records show that, in August 1991, he was treated at Fort McCoy, Wisconsin, for complaints of left knee pain after jumping off a truck one week prior.  On examination, there was slight tenderness on the left medial aspect of the left knee.  The assessment was knee pain, which was treated with an ace bandage, Motrin and Flexeril.  He was put on light duty for one day and told to return as needed.  There are no further service treatment records showing treatment of the left knee.  

The appellant has contended that his injury was incurred in the late 1980s but has been inconsistent in his report as to which year.  At the November 2014 Board hearing, however, he specifically stated his injury was in 1987.  As to why the service treatment records show treatment in 1991 rather than 1987, the appellant  stated that he did not understand why they did not document it during that time but, when he filed a complaint for a claim in 1991, they documented from 1991 that this happened, but it happened in 1987.  After reviewing the contemporaneous evidence, the Board finds there is no reason to think that the date of treatment for the left knee injury in the service treatment records was incorrectly recorded.  There are two records relating to this injury - a sick call note and an Individual Sick Slip - with the same date.  Moreover, the facts shown in these treatment records are essentially in line with the appellant's report.  Furthermore, assuming the appellant was talking about the first service connection claim he filed with VA, he did not file a claim in 1991, but in 1994 so his reasoning that they documented it the year he first filed a claim is not reliable.  Consequently, the Board finds the more credible and probative evidence as to the time of this injury are the contemporaneous service treatment records from August 1991.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than a contrary history as recounted by an appellant many years later, long after the fact).  

Furthermore, despite being asked, the appellant has failed to state the exact timeframe that this injury occurred so that VA could verify that it was incurred during a period of active duty for training in the late 1980s as he contends.  VA has, however, verified that the appellant's unit was ordered to active duty for training for the period of July 27th to August 10th in 1991.  The appellant is assumed to have been with his unit unless there is evidence to the contrary, which there is none.  Cf. Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (although unit records did not specifically identify a veteran as being present during rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred objectively corroborated his claim of having experienced rocket attacks).   

Consequently, the Board finds that the competent, credible and probative evidence establishes that the appellant sustained an injury to his left knee in August 1991 during a period of active duty for training rather than in the late 1980s as he contends.  

Furthermore, the evidence establishes that the appellant has a current left knee disorder.  Post-service medical evidence shows a diagnosis of osteoarthritis on VA examination in March 2015.  A private orthopedist diagnosed him to have a bony spur on the medial femoral condyle in August 2014.  A magnetic resonance imaging (MRI) study of the left knee conducted in December 2010 demonstrated the presence of a curvilinear ossific density adjacent to the medial femoral condyle, which was noted to be seen in the setting of a chronic repetitive stress injury at the medial collateral ligamentous insertion and is known as Pellegrini-Stieda disease.  This was confirmed by X-rays taken in August 2014, which showed that there was stable sequela of a previous injury of the medial collateral ligament (Pellegrini-Stieda lesion).  

Having found an in-service injury occurred and a current disability, the only remaining question for the Board to decide is whether the current left knee disorder is related to the August 1991 in-service left knee injury.  The Board finds that the competent, credible, probative and persuasive evidence does not support finding that such a relationship exists.

Initially the Board notes that presumptive service connection pursuant to 38 C.F.R. §§ 3.307 and 3.309 is not available to the appellant because he has not established "veteran" status.  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Furthermore, the Board finds that service connection based on chronicity and continuity of symptomatology are also not warranted pursuant to 38 C.F.R. § 3.303(b) as, although the appellant has a diagnosis of osteoarthritis (an enumerated chronic disease in § 3.309(a)), there is no evidence to demonstrate that osteoarthritis was present during the appellant's National Guard or Reserve service or for many years after.  The earliest diagnosis of osteoarthritis confirmed by X-ray evidence is the March 2015 VA examination.  The Board notes that the appellant was assessed to possibly have a component of degeneration in his left knee at a December 2010 Social Security evaluation; however, a magnetic resonance imaging (MRI) study conducted at the same time did not show osteoarthritis ("no acute osseous abnormalities") only a curvilinear ossific density adjacent to the medial femoral condyle, which is known as Pellegrini-Stieda disease.  Although the Veteran has reported having continued knee pain since the August 1991 injury, the Board finds that such report, without supporting medical evidence, is insufficient to show that osteoarthritis has been present in the knee since 1991 as establishing a diagnosis of osteoarthritis requires X-ray evidence and none is shown.

The Board, however, must also consider whether service connection is warranted on a totality of the evidence pursuant to 38 C.F.R. § 3.303(a).  Although the service treatment records show the injury in August 1991, there are no subsequent service treatment records showing additional treatment for the left knee in service.  The appellant has stated that he sought treatment at the emergency rooms of two private hospitals, once immediately after the annual training when the injury was incurred and later while he was still with the Army Reserve although the exact time of that treatment is not clear.  The RO made attempts to obtain these private treatment records; however, it was unable to as, per the appellant's report, they are no longer available due to the passage of time.  The appellant has reported that the first visit resulted in his being prescribed pain medication and the second visit resulted in him being given a knee brace as well as pain medication.  He has not indicated that a diagnosis was rendered consistent with those seen in the current medical evidence.  

The appellant has also stated that, whenever he was transferred after the injury, he advised his new commanding officers of the problems he had with his knees.  He initially reported that he was never referred to a unit doctor but kept him on light duty, such as driving trucks (see e.g., August 17, 2010 VA Form 21-4138).  However, at the Board hearing he testified that "they would have a doctor look at it and sometimes they would put me on light duty because it would act up."  Given the lack of documentation in the service records of any additional treatment for the left knee or that the appellant was placed on profile and given light duty, the Board finds that it was more likely that the Veteran never saw any service medical professional for his left knee during the remainder of his service with the National Guard and the Reserve.  

Even if the appellant sought private treatment as he said, there is no further medical evidence of treatment for the left knee until many years later.  The appellant's allegation as to continuity of symptomatology, standing alone, is not plausible in light of the absence of continuous symptomatology in the medical evidence of record.  See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).   Also supporting the lack of finding of a continuity of symptomatology is the report of a November 2009 Social Security evaluation, which fails to show any complaints of a prior left knee injury or current problem.  Rather, it was noted he complained of having right knee tenderness.  Examination was normal and no assessment as to either knee was rendered.  

Consequently, the first post-service medical evidence of a current left knee disorder is the report of a December 2010 Social Security evaluation.  The assessment was that the left knee may have a component of degeneration in it although his knees were unremarkable on examination.  As previously mentioned, however, a December 2010 MRI of the left knee failed to show osteoarthritis.

In support of his claim, the appellant submitted the report of an evaluation by a private orthopedist conducted in August 2014.  This report records the appellant's report that he has had knee pain ever since he sustained an injury while he was in the military back in the 1980s.  He related he had a twisting mechanism of injury and hurt his knee and his ankle and his knee has been giving him problems ever since.  He also related that, at the time of injury, he was given crutches for a couple weeks and a lot of the more immediate pain and discomfort has subsided, but he has been having chronic ongoing pain ever since then.  Examination was negative except for point tenderness along the medial femoral condylar area of the left knee.  The impression was knee pain, bony spur, medial femoral condyle.  This orthopedist stated that he also reviewed the X-rays the appellant brought with him, which showed that there was stable sequela of a previous injury of the medial collateral ligament (Pellegrini-Stieda lesion).  The orthopedist stated that there "is some degenerative change but most impressive on the plain films is a medial femoral condylar spur which directly localizes the patient's source of pain.  I feel this would be consistent with the story he presents with where he sustained an injury in the military and never quite got better since then and his symptoms increased and getting worse."

The appellant underwent VA examination in March 2015 at which he reported having a lot of problems with his left knee.  The examiner noted the August 1991 in-service treatment note and the August 2014 private orthopedist's note.  The examiner diagnosed the appellant to have osteoarthritis of the left knee and opined that this is less likely as not caused by, a result of or aggravated by his military service including his left knee injury reported during service because the left knee injury reported in service did not appear to be serious enough to result in or aggravate a chronic condition.

As previously mentioned, the March 2015 medical opinion was deemed inadequate because the rationale for the opinion was not detailed enough.  Pursuant to the Board's remand, an addendum was obtained in August 2015 from the same VA examiner.  After reviewing the conflicting medical evidence, the examiner continued his prior medical opinion and reiterated that the record did not show a serious knee injury.  The examiner stated that the medical evidence shows that the appellant reported having knee pain for one week and was given what amounts to first aid treatment with the exception of being prescribed Flexeril.  He was put on restricted duty for one day.  The examiner also noted that there is no evidence in the record that the appellant was given crutches as indicated in the private orthopedist's August 2014 note.  The examiner stated that having the only objective finding being "slight tenderness" does not describe an injury that would cause arthritic changes years after the injury occurred.  Rather, the documentation indicates a minor injury that would have resolved quickly and not result in any residual.  It is unclear what the arthritic changes in the appellant's knee are from, but it is clear that they did not come from the service injury documented in his medical record.

The Board acknowledges that there are opposing medical opinions of record; however, it finds the most probative and persuasive evidence as to a nexus between the appellant's current left knee disorder and the in-service injury to be the VA examiner's August 2015 medical opinion.  The Board finds that the August 2014 private medical opinion lacks probative value because it is based, at least in part, on an inaccurate factual premise, in other words, that the appellant was on crutches for a couple of weeks after the injury.  The contemporaneous medical evidence fails to demonstrate that the treatment for the appellant's August 1991 left knee injury included being put on crutches at all much less for a few weeks.  Such treatment would clearly indicate a more serious injury than the one shown as pointed out by the VA examiner.  Furthermore, the Board points out that such report of treatment is also inconsistent with the appellant's statements made to VA in support of his claim.  Thus, the private medical opinion is not based on an accurate factual premise, and, therefore, it is of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

In contrast, the VA examiner's August 2015 medical opinion is clearly based upon a full review of the record in addition to the appellant's reports relating to the injury.  In the August 2015 medical opinion, the examiner provided a detailed explanation as to why the in-service injury shown in the contemporaneous medical evidence does not support a finding that the current left knee problems are related to the in-service injury. Thus, the VA examiner's medical opinion is highly probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for the appellant's current left knee disorder is warranted because the competent, credible and probative, and therefore persuasive, evidence of record weighs against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ankle Disorder 

The appellant contends that he hurt his left ankle in the same in-service incident in which he injured his left knee.  As previously discussed, the appellant injured his left knee during a period of active duty for training in August 1991 from a fall from a truck.  Despite the appellant's contentions, the Board finds that the objective medical evidence fails to demonstrate that he has a current disability of the left ankle subject to service connection.  In addition, the appellant has contended that he has a current left ankle disorder that is secondary to his left knee problem.

The appellant has not provided any written statements regarding his claim for a left ankle disorder.  At the November 2014 Board hearing, he testified that he is not really having a problem with his left ankle as he had at first but rather it is just his knee that is really giving him problems.  He stated, however, that he injured the left ankle when he fell off the truck because he twisted it when he fell and that his left knee condition has aggravated his left ankle condition.  He did not, however, provide any testimony as to the symptoms he is having in his left ankle or how they have been aggravated by his left knee disorder.  The Social Security Administration records do not show that he listed a left ankle problem as one of his conditions that limit his ability to work, although in a Remarks section he stated that he has tried to maintain a productive left since his injuries to his left knee and ankle during military service in 1989 but, many years of suffering with the pain in his knee and ankle has caused him to favor one side more than the other and to affect his reflexes.

Furthermore, the medical evidence fails to demonstrate a current disability of the left ankle.  The appellant reported at the November 2009 Social Security evaluation a history of a left ankle sprain in the late 1970s (which was before he entered into service with the National Guard), that it began to bother him again in the 1980s, and that his left ankle problems were ranked in the top three main problems he was having.  On examination, however, no abnormality of the left ankle was noted and no diagnosis of a left ankle problem was rendered.  In contrast, the appellant did not complain of problems with his left ankle at the December 2010 Social Security evaluation.  More importantly, it was noted on physical examination that all joints of the lower extremities other than the left knee were unremarkable.  

In addition, the August 2014 private orthopedist's report shows the appellant reported having a twisting injury while in the military in the 1980s and hurting his knee and ankle, it was noted that, for the most part, it sounded like his ankle has done relatively well.  It does not appear that the orthopedist even examined the left ankle given that conclusion.

Finally, the appellant had a VA examination in March 2015 which failed to result in a diagnosis of a left ankle disorder.  Although the appellant reported having minor pain in the left ankle, he denied ever having treatment for it or that he has any disability due to it.  The examiner opined that the appellant does not have an ankle condition that was a result of his service including his left knee condition because he reported only very minor symptoms that did not result in a diagnosis of a left ankle condition.  

Consequently, except for subjective complaints of pain in the left ankle, there is no medical evidence to support a finding that the appellant currently has a diagnosed disability of the left ankle.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for a left ankle disorder is denied because the preponderance of the evidence fails to establish the appellant has a current disability of the left ankle for which service connection may be granted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As for the appellant's claim of having a left ankle disorder secondary to his left knee disorder, as service connection has not been established for a left knee disorder, this theory of entitlement to service connection is not available.








ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


